Citation Nr: 0020986	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-04 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral high frequency hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a lower left leg disability.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a chronic skin condition due to herbicide 
exposure.




REPRESENTATION

Appellant represented by:	Nancy E. Killeen, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Reno, Nevada 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issues on appeal have previously been before the Board.  
In February 1989 the Board denied entitlement to service 
connection for a left leg disability, defective hearing and 
skin disease.

In March 1999, during the pendency of this appeal the RO 
denied the veteran's claim for an evaluation in excess of 20 
percent for the residuals of a shell fragment wound of the 
left shoulder, and an evaluation in excess of 10 percent for 
post- traumatic stress disorder (PTSD).  No notice of 
disagreement was filed with regard to those issues and they 
are not before the Board on this appeal.


REMAND

The veteran was afforded a hearing before a RO hearing 
officer in May 1999.  At that time he testified that he was 
treated for conditions relevant to the issues on appeal 
during the first post-service year at the Atlanta, Georgia VA 
Medical Center (MC).  See Hearing Transcript at pp. 1, 5 and 
7.  Shortly thereafter, the RO requested hospital summaries, 
21 day certificates, outpatient treatment reports from 1970 
to 1972, and admission reports from the Atlanta, Georgia 
VAMC.  The request was returned to the RO in June 1999 with 
the notation "no records."  In August 1999 a supplemental 
statement of the case/hearing officer's decision denied the 
veteran's claims.

Correspondence from the veteran's attorney received at the 
Board in July 2000 indicates that the attorney's 
investigation revealed that the veteran's medical records had 
been transferred to VAMC Las Vegas, Nevada during June 1999.  
The Board notes that the last request for records to that 
facility was dated in July 1998, prior to the transfer of the 
veteran's records from Atlanta, Georgia.  The record does not 
reflect that any response was ever received.

The record of development in this case indicates that the 
RO's requests for information arrived at the correct 
facilities, but at a time when they may not have been in 
possession of the veteran's records.  In addition, the 
responses from the Las Vegas and Atlanta Medical Centers were 
inadequate to determine whether further effort was required 
to assist the veteran.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must 
be made.  38 U.S.C.A. § 5103(a) (West 1991); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents 
which were not actually before the adjudicators but had been 
generated by VA employees or submitted to VA by claimant 
were, "in contemplation of law, before the Secretary and the 
Board and should be included in the record").  Records in the 
possession of the VA are deemed to be constructively of 
record.  Therefore, they must be obtained.  Id.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.	The RO should make an additional 
request to the Las Vegas, Nevada VAMC for 
the veteran's records of VA treatment 
from 1971 and 1972.  The VAMC should be 
instructed that if no such records are 
available, a response expressly stating 
as much should be provided along with an 
explanation, i.e. the records have been 
destroyed or archived, or if applicable 
that the records from that period are 
available, and have been reviewed, but do 
not reflect treatment for the relevant 
conditions.

2.  The RO should then readjudicate the 
claim in light of all the evidence, 
including that obtained pursuant to the 
requested development.

If the veteran continues to disagree with the decision of the 
RO, and if otherwise appropriate, the RO should issue a 
supplemental statement of the case and should provide the 
veteran and his representative an opportunity to respond.  
Then the RO should return the case to the Board for further 
consideration.  By this REMAND, the Board intimates no 
opinion as to the final outcome warranted.  No action is 
required of the veteran until the RO contacts him.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




